UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 01-1698



In Re: BETTY M. RUSMISELL; ANN RUSMISELL,

                                                           Petitioners.



         On Petition for Writ of Mandamus.      (CA-98-23-2)


Submitted:   August 23, 2001                 Decided:   August 29, 2001


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Betty M. Rusmisell, Ann Rusmissell, Petitioners Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Betty M. and Ann Rusmisell filed this mandamus petition

requesting that this court compel the district court to comply with

an earlier mandate of this court or, alternatively, “to prohibit

the lower court from permitting and assisting the defendants below

to re-litigate this issue of attorney fees ex parte and continuing

to deny petitioners’ discovery rights [sic].”   Additionally, peti-

tioners seek a stay of ongoing district court proceedings.

     Mandamus is a drastic remedy to be used only in extraordinary

circumstances.    Kerr v. United States District Ct., 426 U.S. 394,

402 (1976).    Mandamus relief is only available when there are no

other means by which the relief sought could be granted, In re

Beard, 811 F.2d 818, 826 (4th Cir. 1987), and may not be used as a

substitute for appeal.   In re Catawba Indian Tribe, 973 F.2d 1133,

1135(4th Cir. 1992). The party seeking mandamus relief carries the

heavy burden of showing that he has “no other adequate means to

attain the relief he desires” and that his entitlement to such

relief is “clear and indisputable.” Allied Chem. Corp. v. Daiflon,

Inc., 449 U.S. 33, 35 (1980).

     Because the petitioners have failed to show that there is not

an available remedy or that they are entitled to the requested

relief, we deny the petition for mandamus relief and the request

for stay.     We dispense with oral argument because the facts and




                                  2
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                  PETITION DENIED




                                3